i          i     i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00937-CR

                                        Richard SANCHEZ,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2002-CR-4239
                         Honorable Catherine Torres-Stahl Judge Presiding

Opinion by:      Steven C. Hilbig, Justice

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: November 25, 2009

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Richard Sanchez pled no contest to a charge of indecency with a child by exposure in

exchange for the State’s recommendation that adjudication be deferred. Pursuant to the plea

agreement, the trial court deferred adjudication and placed Sanchez on community supervision for

a period of six years. The State later filed a motion to adjudicate guilt, alleging Sanchez violated
                                                                                         04-08-00937-CR

various conditions of his community supervision. Sanchez pled not true to the allegations. After

a hearing, the trial court adjudicated Sanchez guilty and sentenced him to six years in prison.

        Sanchez’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

she concludes this appeal is frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Sanchez was provided a copy of the

brief and motion to withdraw and was further informed of his right to review the record and file his

own brief. Sanchez has not done so.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Sanchez’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San Antonio 1997,

no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no pet.).

        No substitute counsel will be appointed. Should Sanchez wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or file a pro se petition for discretionary review. Any petition for discretionary

review must be filed within thirty days from the date of either this opinion or the last timely motion

for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for discretionary

review must be filed with this court, after which it will be forwarded to the Texas Court of Criminal

Appeals along with the rest of the filings in this case. See id. R. 68.3. Any petition for discretionary




                                                   -2-
                                                                                 04-08-00937-CR

review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.

See id. R. 68.4.



                                                    Steven C. Hilbig, Justice



Do not publish




                                              -3-